UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4768


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RASHON DONTE HUNTER,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cr-00263-RJC-4)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rashon         Donte       Hunter     pled     guilty     pursuant       to   a    plea

agreement        to    one       count   each    of   conspiracy       to    distribute       and

possess with the intent to distribute cocaine and cocaine base,

in   violation         of    21    U.S.C.    § 846     (2012),    and       possession    with

intent to distribute and distribution of cocaine, in violation

of   21    U.S.C.      § 841(b)(1)(C)           (2012),   and    was     sentenced       to   78

months in prison.                Hunter’s counsel filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that, in

counsel’s view, there are no meritorious issues for appeal, but

suggesting        that           Hunter’s    counsel      rendered          constitutionally

deficient performance at sentencing.                      Hunter has not filed a pro

se supplemental brief, despite receiving notice of his right to

do so, and the Government has declined to file a responsive

brief.      We affirm.

       Counsel questions whether Hunter received constitutionally

ineffective assistance of counsel at sentencing because defense

counsel     failed          to    request    that     Hunter’s    federal       sentence       be

imposed to run concurrent with any future sentence Hunter might

receive on then-pending unrelated state charges.                                 Unless the

record       conclusively                establishes      that         counsel       rendered

ineffective assistance, however, such claims are not cognizable

on direct appeal.                 United States v. Powell, 680 F.3d 350, 359

(4th      Cir.   2012).            Because      the   record    does    not    conclusively

                                                  2
establish    that        counsel    rendered            ineffective         assistance       at

sentencing, we decline to address this claim on direct appeal.

Thus, Hunter’s arguments are more appropriately raised, if at

all, in a 28 U.S.C. § 2255 (2012) motion.                        See United States v.

Baldovinos, 434 F.3d 233, 239 & n.4 (4th Cir. 2006).                             We express

no opinion as to the merits of Hunter’s ineffective assistance

of counsel claim.

     In    accordance      with     Anders,        we    have    reviewed       the    entire

record and have found no meritorious issues for appeal.                                     We

therefore    affirm      the    district      court’s        judgment.          This    court

requires that counsel inform Hunter, in writing, of the right to

petition    the   Supreme       Court    of       the   United      States     for    further

review.     If    Hunter       requests       that      a   petition      be    filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court       for     leave    to     withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Hunter.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and       argument        would      not   aid    the

decisional process.



                                                                                     AFFIRMED




                                              3